Citation Nr: 0026410	
Decision Date: 10/02/00    Archive Date: 10/10/00

DOCKET NO.  00-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a March 2000 rating action, with 
which the veteran expressed his disagreement in April 2000.  
A statement of the case was issued in June 2000, and the 
appeal was perfected in July 2000 upon the receipt at the RO 
of a VA Form 9 (Appeal to Board of Veterans' Appeals).  
Thereafter, the case was forwarded to the Board in 
Washington, DC.    


REMAND

A review of the record reflects that, on the VA Form 9 
received in July 2000, the veteran requested to appear at a 
hearing at the local VA office before a Member of the Board 
(now designated as Veterans Law Judge).  For reasons that are 
not clear, arrangements do not appear to have been made to 
accommodate this request and, instead, the veteran's claims 
file was simply forwarded to the Board for appellate 
consideration.  Since the record does not reflect that the 
veteran has withdrawn his request for a hearing, it will be 
necessary to return the claims file to the RO in order to 
schedule the veteran for such a hearing.  Accordingly, this 
case is remanded to the RO for the following:

The RO should schedule the veteran for 
hearing before a Veterans Law Judge as 
soon as practicable. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



